E?/ the Court,
Paine, J.
This case depends upon the same question that was decided by this court in Paine vs. Qill, 13 Wis., 561. The counsel for the appellant has criti-cised the opinion in that case, but he has failed to convince us that it is wrong. He objects particularly to the position there taken, that the workmen upon the lumber would have had a lien on it prior to the passage of sec. 12, chap. 153 of the *303Revised Statutes. He urges that the latter section provides only that the workmen might have such a lien hy ing with the requirements of that chapter; and therefore insists that they could not have it by complying with the requirements of chapter 215, Laws of 1860, only. Rut we have no doubt that after work had been done for which the party was entitled to a lien under the Revised Statutes, and before the expiration of the time within which he might proceed to enforce it, it would be competent for the legislature to provide a new and more efficacious remedy, and that such lien might then be enforced according to that. And the objection that the party had not complied with the old statute, would be of no avail. That it is competent for the legislature to change the remedy in such cases, is too well understood to need
The whole merits of the controversy depend upon the question whether, where a party has contracted with another for the delivery of a lot of logs at a particular place, and for a prior lien on those logs as a security for a debt, such lien, so contracted for, cuts off the lien which the law gives the workmen who perform the very work on the logs necessary to a fulfilment of the first contract. • As we said before, we think it does not; but that it was the intention of the statute to give such workmen an absolute lien, where they were employed to do the work by any one having competent authority, as against everybody, upon the principle that their labor enhanced the value for the benefit of everybody who had any interest in the property. It was designed to make it like the sailor’s lien for wages. Of this it is said, “ They may disregard bottomry bonds, and pursue their lien for wages afterwards, even against a subsequent bona fide purchaser. It follows the ship and its proceeds into whose hands soever they may come by title or purchase from the owner. Their demand for wages takes precedence of bot-tomry bonds, and is preferred to all other demands, for the same reason that the last bottomry bond is preferred to those of a prior date. Their claim is a sacred lien, and as long as a single plank of the ship remains, the sailor is entitled, as against all others, to the proceeds as a security for his wages; *304Ry their labor, the common pledge for all the debts is preserved.” 3 Kent, 197.
The labor of workmen in running and rafting logs, &c. is q£ a very sj¡miiar nature, and the design of the statute was to give* them a like lien. And whosoever makes such a contract as the plaintiff made in this case, which contemplates the performance of this kind of labor for the benefit of both the contracting parties, must be held to intend that the lien of the laborers shall attach according to the law, and that his own shall be subject to it, precisely as one taking a bottom-ry bond or mortgage upon a vessel, must be held to contemplate that such vessel will continue subject to the lien for sailors’ wages thereafter performed, which will take precedence of his own.
We see no error in the case, and the judgment is affirmed, with costs.